DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0365362; herein “Wang”) in view of Zhu (US 2015/0318397; herein “Zhu”) and Bai et al. (US 2016/0181425; herein “Bai”).
Regarding claim 1, Wang discloses in Figs. 1-11C and related text a semiconductor device, comprising: 
a substrate (50, see [0020]) including a first well region (at least a portion of “well region” not shown, see [0022]);
a gate electrode (80, see [0035]) disposed on the substrate;
a semiconductor pattern (74, see [0027]) disposed between the substrate and the gate electrode; 
a plurality of source/drain patterns (88, see [0022]) disposed on the substrate and on opposing sides of the gate electrode;
an impurity layer (APT region 52, see [0022]; also top portion of 62, see [0025] and [0026]) disposed in the substrate and between the semiconductor pattern (74) and the first well region (of 50); and
a barrier layer (70, see [0027]) disposed in the substrate and between the semiconductor pattern (74) and the impurity layer (52/top portion of 62);
wherein the barrier layer includes oxygen (see [0027]), wherein each source/drain pattern of the plurality of source/drain patterns (88) penetrates the barrier layer (70) (note that 70 remains present under gate 80, see especially Fig. 10A-C, 11B, such that source/drain patterns 88 enter/pass into 70, i.e. penetrate 70);
wherein the impurity layer and the first well region include impurities of a first conductivity type (see [0022]),
wherein at least a portion of the impurity layer (52/top portion of 62) extends below a lowermost surface of each source/drain pattern (88) of the plurality of source/drain patterns (see Fig. 11A showing top portion of 62 under 88; see also [0022]);
wherein the barrier layer (70) is disposed on a side of each source/drain pattern (88) of the plurality of source/drain patterns (and directly under the gate electrode  80).
Wang does not explicitly disclose 
an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region;
wherein the barrier layer is disposed on two opposing sides of each source/drain pattern of the plurality of source/drain patterns.
In the same field of endeavor, Zhu teaches in Fig. 4 and related text an impurity layer (1020, see [0027]) and a first well region (at least a portion of 1000-1, see [0027]) wherein
an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region (see [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region, as taught by Zhu, in order to reduce leakage between the source and the drain (see Zhu [0027]).
In the same field of endeavor, Bai teaches in Fig. 30 and related text a semiconductor device comprising
a gate electrode (154, see [0170]) is disposed on two opposing sides of each source/drain pattern (105, see [0172]) of the plurality of source/drain patterns. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having a gate electrode a on two opposing sides of each source/drain pattern of the plurality of source/drain patterns, as taught by Bai, in order to provide an integrated semiconductor device having a large number of FinFET transistors on a substrate in a conventional high density layout of said transistors. The limitation “wherein the barrier layer is disposed on two opposing sides of each source/drain pattern of the plurality of source/drain patterns” is therefore taught by the combination of a gate electrode on two opposing sides of each source/drain pattern, as shown by Bai, and the barrier layer being disposed directly under each gate electrode, as shown by Wang.
Regarding claim 2, Wang further discloses wherein the semiconductor pattern (74) is disposed between the plurality of source/drain patterns (88) and includes a semiconductor material (see [0027]).
Regarding claim 3, Wang further discloses the impurity layer and the first well region are spaced apart from each other in the substrate (e.g. the bottommost portion of well in 50 is a “first well region” and a middle portion of well in 50 is a “second well region,” thus the first (i.e. bottom) well region is spaced apart from 52).
Regarding claim 5, the combined device shows 
wherein the plurality of source/drain patterns (Zhu: 1014, see [0037]) includes impurities having a second conductivity type,
wherein the impurities having the second conductivity type are different from the impurities having the first conductivity type (see [0037] and [0027]).
Regarding claim 6, Wang further discloses a second well region disposed in the substrate and between the first well region and the impurity layer (e.g. the bottommost portion of well in 50 is a “first well region” and a middle portion of well in 50 is a “second well region”),
wherein the second well region includes impurities having the first conductivity type.
Regarding claim 7, the combined device shows wherein the impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the second well region (Zhu: see [0027]).
Regarding claim 9, Wang further discloses wherein each source/drain pattern of the plurality of source/drain patterns (88) penetrates the barrier layer (70) and contacts the impurity layer (APT region of 52/top portion of 62) (note that 70 remains present under gate 80, see especially Fig. 10A-C, 11B, such that source/drain patterns 88 enter/pass into 70, i.e. penetrate 70, and contact the top portion of 62).
Regarding claim 10, Wang further discloses wherein the impurity layer (52/top portion of 62) is disposed between the first well region (of 50) and each of the source/drain patterns (88) (see [0022]).
Regarding claim 13, Wang further discloses 
a plurality of device isolation patterns (76, see [0031]) disposed on the substrate (50) and on corresponding opposite sides of the semiconductor pattern (74),
wherein the plurality of source/drain patterns (88) are spaced apart in a first direction (opposite sides of the gate 80 as shown in Fig. 11A) from each other across the semiconductor pattern,
wherein the plurality of device isolation patterns are spaced apart from each other in a second direction (along the length of the gate as shown in Fig. 11A; see horizontal direction also Fig. 10B) intersecting the first direction, 
wherein each device isolation pattern of the plurality of device isolation patterns exposes a lateral surface of the semiconductor pattern (74, see Fig. 10B), and
wherein the gate electrode (80) extends in the second direction and covers a top surface and the exposed lateral surface of the semiconductor pattern (see Fig. 10B).
Claim 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhu and Bai, as applied to claim 1 above, and further in view of Reznicek (US 2019/0080910).
Regarding claim 4, Wang does not explicitly disclose 
wherein an impurity concentration of the first conductivity type in an upper portion of the impurity layer is greater than an impurity concentration of the first conductivity type in a lower portion of the impurity layer, wherein the impurity concentration of the first conductivity type in the impurity layer includes the impurity concentration of the first conductivity type in the upper portion of the impurity layer and the impurity concentration of the first conductivity type in the lower portion of the impurity layer,
wherein the upper portion of the impurity layer is closer than the lower portion of the impurity layer to the barrier layer.
In the same field of endeavor, Reznicek teaches in Fig. 4 and related text a semiconductor device with an impurity layer (anti punch through layer 2A/B, see [0020])
wherein an impurity concentration of the first conductivity type in an upper portion of the impurity layer is greater than an impurity concentration of the first conductivity type in a lower portion of the impurity layer (SSRW, see [0020]),
wherein the upper portion of the impurity layer is closer than the lower portion of the impurity layer to the barrier layer (3, see [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having an impurity concentration of the first conductivity type in an upper portion of the impurity layer is greater than an impurity concentration of the first conductivity type in a lower portion of the impurity layer and the upper portion of the impurity layer is closer than the lower portion of the impurity layer to the barrier layer, as taught by Reznicek, in order to achieve a SSRW well and the advantages of an SSRW well such as reducing voltage variability (see Reznicek [0019]). The limitation “wherein the impurity concentration of the first conductivity type in the impurity layer includes the impurity concentration of the first conductivity type in the upper portion of the impurity layer and the impurity concentration of the first conductivity type in the lower portion of the impurity layer,” is taught by the combination of the impurity concentration of the first conductivity type in the impurity layer relative to the first well region shown by Zhu, and the impurity layer have the impurity concentrations of the upper and lower portions as shown by Reznicek. 
Regarding claim 23, Wang does not explicitly disclose 
wherein the impurity concentration of the first conductivity type in the impurity layer has a maximum value at an upper portion of the impurity layer, and the upper portion of the impurity layer is adjacent to the barrier layer.
In the same field of endeavor, Reznicek teaches in Fig. 4 and related text a semiconductor device with an impurity layer (anti punch through layer 2A/B, see [0020])
wherein the impurity concentration of the first conductivity type in the impurity layer has a maximum value at an upper portion of the impurity layer (SSRW, see [0019]-[0020]), and the upper portion of the impurity layer is adjacent to the barrier layer (3, see [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang and Zhu by having the impurity concentration of the first conductivity type in the impurity layer having a maximum value at an upper portion of the impurity layer, and the upper portion of the impurity layer is adjacent to the barrier layer, as taught by Reznicek, in order to achieve a SSRW well and the advantages of an SSRW well such as reducing voltage variability (see Reznicek [0019]). 
Claims 14-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhu, Bai, and Reznicek.
Regarding claim 14, Wang discloses in Figs. 1-11C and related text a semiconductor device, comprising: 
a substrate (50, see [0020]) including a first well region (at least a portion of “well region” not shown, see [0022]);
a gate electrode (80, see [0035]) disposed on the substrate;
a semiconductor pattern (74, see [0027]) disposed between the substrate and the gate electrode;
a plurality of source/drain patterns (88, see [0022]) disposed on the substrate and on opposing sides of the gate electrode;
an impurity layer (APT region 52, see [0022]; also top portion of 62, see [0025] and [0026]) disposed in the substrate and between the semiconductor pattern (74) and the first well region (of 50); and
a barrier layer (70, see [0027]) disposed in the substrate and between the semiconductor pattern (74) and the impurity layer (52/top portion of 62),
wherein the barrier layer includes silicon oxide (SiGeO, see [0027], which includes silicon oxide),
wherein the first well region and the impurity layer includes impurities having a first conductivity type (70 has same impurity type as the well impurity type, see [0022]), 
an upper portion of the impurity layer (an upper portion of APT region of 52/upper portion of top portion of 62) is adjacent to the barrier layer (70), and wherein each source/drain pattern of the plurality of source/drain patterns (88) penetrates the barrier layer (70) and contacts the impurity layer (APT region of 52/top portion of 62) (note that 70 remains present under gate 80, see especially Fig. 10A-C, 11B, such that source/drain patterns 88 enter/pass into 70, i.e. penetrate 70, and contact the top portion of 62);
wherein at least a portion of the impurity layer (52/top portion of 62) extends below a lowermost surface of each source/drain pattern (88) of the plurality of source/drain patterns (see Fig. 11A showing top portion of 62 under 88; see also [0022]);
wherein the barrier layer (70) is disposed on a side of each source/drain pattern (88) of the plurality of source/drain patterns (and directly under the gate electrode  80), and the upper portion of the impurity layer (an upper portion of APT region of 52/upper portion of top portion of 62) is disposed on the side of each source/drain pattern of the plurality of source/drain patterns (and directly under the gate electrode 80).
Wang does not explicitly disclose 
an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region, 
wherein the impurity concentration of the first conductivity type in the impurity layer has a maximum value at an upper portion of the impurity layer, and the upper portion of the impurity layer is adjacent to the barrier layer;
wherein the barrier laver is disposed on two opposing sides of each source/drain pattern of the plurality of source/drain patterns, and the upper portion of the impurity layer is disposed on the two opposing sides of each source/drain pattern of the plurality of source/drain patterns.
In the same field of endeavor, Zhu teaches in Fig. 4 and related text an impurity layer (1020, see [0027]) and a first well region (at least a portion of 1000-1, see [0027]) 
wherein an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region (see [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having an impurity concentration of the first conductivity type in the impurity layer greater than an impurity concentration of the first conductivity type in the first well region, as taught by Zhu, in order to reduce leakage between the source and the drain (see Zhu [0027]).
In the same field of endeavor, Reznicek teaches in Fig. 4 and related text a semiconductor device with an impurity layer (anti punch through layer 2A/B, see [0020])
wherein the impurity concentration of the first conductivity type in the impurity layer has a maximum value at an upper portion of the impurity layer (see [0019]-[0020]), and the upper portion of the impurity layer is adjacent to the barrier layer (3, see [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang and Zhu by having the impurity concentration of the first conductivity type in the impurity layer having a maximum value at an upper portion of the impurity layer, and the upper portion of the impurity layer is adjacent to the barrier layer, as taught by Reznicek, in order to achieve a SSRW well and the advantages of an SSRW well such as reducing voltage variability (see Reznicek [0019]). 
In the same field of endeavor, Bai teaches in Fig. 30 and related text a semiconductor device comprising
a gate electrode (154, see [0170]) is disposed on two opposing sides of each source/drain pattern (105, see [0172]) of the plurality of source/drain patterns. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having a gate electrode a on two opposing sides of each source/drain pattern of the plurality of source/drain patterns, as taught by Bai, in order to provide an integrated semiconductor device having a large number of FinFET transistors on a substrate in a conventional high density layout of said transistors. The limitation “wherein the barrier laver is disposed on two opposing sides of each source/drain pattern of the plurality of source/drain patterns, and the upper portion of the impurity layer is disposed on the two opposing sides of each source/drain pattern of the plurality of source/drain patterns” is therefore taught by the combination of a gate electrode on two opposing sides of each source/drain pattern, as shown by Bai, and the barrier layer and the upper portion of the impurity layer being disposed directly under each gate electrode, as shown by Wang.
Regarding claim 15, the combined device shows wherein the upper portion of the impurity layer (Reznicek: 2A/B) is closer than a lower portion of the impurity layer to the barrier layer (3, see [0019]).
Regarding claim 17, the combined device shows 
wherein the source/drain patterns (Wang: 88) include impurities having a second conductivity type (see [0039]),
wherein the impurities having the second conductivity type are different from the impurities having the first conductivity type (Reznicek: nFET, i.e. n-type source/drain, has p-type impurity layer 2A and pFET, i.e. p-type source/drain, has n-type impurity layer 2B, see [0040], [0014] and [0002]).
Regarding claim 20, the combined device shows 
a second well region that are disposed in the substrate (Wang: e.g. the bottommost portion of well in 50 is a “first well region” and a middle portion of well in 50 is a “second well region”), wherein 
the second well region is disposed between the first well region and the impurity layer (Wang: top of 62), 
the second well region is spaced apart from the first well region in the substrate (Wang: e.g. the middle portion of well in 50 and the bottommost portion of well in 50; note that one can choose “regions” such that the claimed limitation is met);
the second well region include impurities having the first conductivity type (Wang: bottom and middle portions of 50 both have same conductivity type), 
the impurity concentration of the first conductivity type in the impurity layer (Zhu: 1020) is greater than an impurity concentration of the first conductivity type in the first well region and an impurity concentration of the first conductivity type in the second well region (Zhu: bottom and top portions of 1000-1, see [0027]);
at least the portion of the impurity layer (Wang: 52/top portion of 62) extends between each source/drain pattern (88) of the plurality of source/drain patterns and the second well region (the middle portion of well in 50).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0315149; herein “Cheng”) in view of Bai and Zhu.
Regarding claim 21, Cheng discloses in Figs. 11, 12A and related text a semiconductor device, comprising: 
a substrate (10L, see [0024]);
a gate electrode (26, see [0055]) disposed on the substrate;
a semiconductor pattern (16F, see [0068]) disposed between the substrate and the gate electrode;
a plurality of source/drain patterns (34S/D, see [0070]) disposed on the substrate;
an impurity layer (12Y/B’/F, see [0049] and [0072]) disposed in the substrate, the impurity layer including impurities having a first conductivity type (see [0026]); and
a barrier layer (32F, see [0068]) disposed in the substrate and between the semiconductor pattern and the impurity layer,
wherein the barrier layer (32F) is disposed adjacent to an upper surface of the impurity layer (12Y/B’/F); 
wherein each source/drain pattern of the plurality of source/drain patterns (34S/D) penetrates the barrier layer (32F) and partially penetrates the impurity layer (12Y/B’/F) (note that 32F and 12F remains present under gate 26, see especially Fig. 11, such that source/drain patterns 34S/D enter/pass into 70 and 12Y/B’/F, i.e. penetrate 70 and 12Y/B’/F);
wherein at least a portion of the impurity layer (12Y/B’/F) extends between each source/drain pattern (34S/D) of the plurality of source/drain patterns and the substrate;
wherein the barrier layer (32F) is disposed on a side of each source/drain pattern (34S/D) of the plurality of source/drain patterns (and directly under the gate electrode 26).
Cheng does not disclose 
the substrate including a first well region;
a plurality of gate electrodes;
wherein each of the plurality of source/drain patterns is disposed between a pair of gate electrodes of the plurality of gate electrodes;
the impurity layer spaced apart from the first well region in the substrate;
wherein the first well region includes impurities of the first conductivity type, and an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region, and
wherein at least a portion of the impurity layer extends between each source/drain pattern of the plurality of source/drain patterns and the first well region;
wherein the barrier layer is disposed on two opposing sides of each source/drain pattern of the plurality of source/drain patterns.
In the same field of endeavor, Bai teaches in Fig. 30 and related text a semiconductor device comprising
a plurality of gate electrodes (154, see [0170]);
wherein each of the plurality of source/drain patterns (105, see [0172]) is disposed between a pair of gate electrodes of the plurality of gate electrodes;
wherein a gate electrode (154) of the plurality of gate electrodes is disposed on two opposing sides of each source/drain pattern (105) of the plurality of source/drain patterns. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng by having a plurality of gate electrodes and each of the plurality of source/drain patterns is disposed between a pair of gate electrodes of the plurality of gate electrodes, as taught by Bai, in order to provide an integrated semiconductor device having a large number of FinFET transistors on a substrate in a conventional high density layout of said transistors. The limitation “wherein the barrier layer is disposed on two opposing sides of each source/drain pattern of the plurality of source/drain patterns” is therefore taught by the combination of a gate electrode on two opposing sides of each source/drain pattern, as shown by Bai, and the barrier layer being disposed directly under each gate electrode, as shown by Cheng.
In the same field of endeavor, Zhu teaches in Fig. 4 and related text a semiconductor device comprising
the substrate including a first well region (a bottom portion of 1000-1, see [0027]);
the impurity layer (1020, see [0027]) spaced apart from the first well region in the substrate (note that a portion of 1000-1 can be chosen such that the limitation is met), the impurity layer including impurities of the first conductivity type (see [0027]);
wherein the first well region includes impurities of the first conductivity type (see [0021]), and an impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region (see [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng by having a well region in the substrate spaced apart from the impurity layer, and impurity concentration of the first conductivity type in the impurity layer is greater than an impurity concentration of the first conductivity type in the first well region, as taught by Zhu, in order to reduce leakage between the source and the drain (see Zhu [0027]). Note that the limitation “wherein at least a portion of the impurity layer extends between each source/drain pattern of the plurality of source/drain patterns and the first well region” is taught by the combination the at least a portion of the impurity layer extending between the source/drain patterns and the substrate, as shown by Cheng, and the substrate comprising a first well region, as shown by Zhu.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Bai and Zhu, as applied to claim 21 above, and further in view of Reznicek.
Regarding claim 22, Cheng does not explicitly disclose
wherein the impurity layer includes an upper portion adjacent to the upper surface of the impurity layer and a lower portion adjacent to a lower surface of the impurity layer, and the upper portion has an impurity concentration of the first conductivity type that is greater than that of the lower portion.
In the same field of endeavor, Reznicek teaches in Fig. 4 and related text a semiconductor device with an impurity layer (anti punch through layer 2A/B, see [0020])
wherein the impurity layer includes an upper portion adjacent to the upper surface of the impurity layer and a lower portion adjacent to a lower surface of the impurity layer, and the upper portion has an impurity concentration of the first conductivity type that is greater than that of the lower portion (see [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheng by having wherein the impurity layer includes an upper portion adjacent to the upper surface of the impurity layer and a lower portion adjacent to a lower surface of the impurity layer, and the upper portion has an impurity concentration of the first conductivity type that is greater than that of the lower portion, as taught by Reznicek, in order to achieve a SSRW well and the advantages of an SSRW well such as reducing voltage variability (see Reznicek [0019]). 

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive.
Applicant argues (page 16-18), regarding claim 21, that Cheng, Bai, and Zhu do not teach or suggest the limitation “wherein the barrier layer is disposed on two opposing sides of each source/drain pattern of the plurality of source/drain patterns,” because Cheng only shows barrier layer 32F on one side of each source/drain pattern, and neither Bai or Zhu shows a barrier layer on opposing sides of the source/drain patterns.
In response, the examiner disagrees. Specifically, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, it is the combination of the barrier layer of Cheng and the disposition of multiple gate electrodes of Bai which teaches the claimed invention. Specifically, Cheng shows a barrier layer on one side of each source/drain pattern and directly under the gate electrode. Bai shows a gate electrode on two opposing sides of the each source/drain pattern. When combined, the resulting device has a barrier layer under each gate electrode and therefore on two opposing sides of each source/drain pattern. 
Applicants remaining arguments are moot in view of the new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/3/2022